            Case 3:19-cv-01112-CL       Document 18        Filed 02/26/21    Page 1 of 2




                             UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON




DAVID MUSKRAT,                                                         Case No. 3:19-cv-01112-CL

                Plaintiff,                                                                 ORDER

       v.

JOSIAS SALAZAR, Warden,
FCI Sheridan,

            Defendant.
__________________________

AIKEN, District Judge.

       Plaintiff, an inmate at the Federal Correctional Institution in Sheridan, Oregon (FCI

Sheridan), filed this civil rights action and alleged that federal prison officials were deliberately

indifferent to his medical needs in violation of his rights under the Eighth Amendment. Plaintiff

sought injunctive relief and an order requiring defendant to schedule an appointment with an

orthopedic specialist for a second opinion. Compl. at 6.

       Defendant moved for summary judgment, arguing that plaintiff failed to exhaust his

administrative remedies as required by the Prison Litigation Reform Act. 42 U.S.C § 1997e(a)


1 - ORDER
         Case 3:19-cv-01112-CL         Document 18       Filed 02/26/21      Page 2 of 2




(“No action shall be brought with respect to prison conditions under section 1983 of this title, or

any other Federal law, by a prisoner confined in any jail, prison, or other correctional facility

until such administrative remedies as are available are exhausted.”). Plaintiff did not respond to

defendant’s motion.

       This Court provided plaintiff with notice of the requirements of summary judgment under

Rule 56 and ordered plaintiff to show cause why defendant’s motion should not be granted.

Plaintiff has not responded to defendant’s motion or to the Court’s order.

       Based on defendant’s motion and the supporting documents, which plaintiff did not

dispute, plaintiff did not exhaust his administrative remedies before filing suit. See Lum Decl.

Accordingly, this action must be dismissed, without prejudice. Albino v. Baca, 747 F.3d 1162,

1166 (9th Cir. 2014) (“If undisputed evidence viewed in the light most favorable to the prisoner

shows a failure to exhaust, a defendant is entitled to summary judgment under Rule 56.”).

Plaintiff may refile this action once he has exhausted his administrative remedies with FCI

Sheridan and the Bureau of Prisons.

                                         CONCLUSION

       Defendant’s Motion for Summary Judgment (ECF No. 15) is GRANTED, and this action

is DISMISSED without prejudice.

IT IS SO ORDERED.

       DATED this 26th day of February, 2021.



                                          /s/Ann Aiken
                                __________________________
                                          Ann Aiken
                                  United States District Judge




2 - ORDER
